Citation Nr: 1234340	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-00 190 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an initial disability rating in excess of 10 percent for status post multiple rib fractures with neuralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1975 to August 1978, and from August 1984 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Roanoke, Virginia, respectively.   

The record raises the issues of entitlement to service connection for hypertension; hypothyroidism; a heart condition (to include residuals of a pulmonary embolism); esophagitis; an acquired psychiatric disorder as secondary to the service-connected status post multiple rib fractures with neuralgia disability; and insomnia as secondary to the service-connected status post multiple rib fractures with neuralgia disability.  See VA outpatient treatment records dated from January 2007 through April 2008, an August 2008 private treatment record, and September 2012 written brief presentation from the Veteran's representative.  These issues have not been addressed by the RO.  The Board REFERS such issues to the RO for appropriate action.

The Veteran raised an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities (see December 2008 VA Form 9).  The issue of whether entitlement to TDIU is warranted is not part and parcel of the aforementioned increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran raised such issue in the context of all of his service-connected disabilities, which are not before the Board.  The Board REFERS the issue of entitlement to a TDIU to the RO for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 10 percent for status post multiple rib fractures with neuralgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by no more than Level I impairment in the right ear, and no more than Level I impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

The Veteran was notified that his claim was awarded with an effective date of February 1, 2006, the day following discharge from service, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of his claim.

The Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

All necessary assistance has been provided to the Veteran; VA has obtained service treatment records, obtained VA outpatient and private treatment records, afforded the Veteran an examination, and assisted the Veteran in obtaining evidence.  The Veteran indicated that he was treated at Walter Reed Army Medical Center from February 2006 through July 2008; however, such records were not located.  See July 2008 negative response from Walter Reed Army Medical Center.  In a July 2008 memorandum, VA documented its efforts to obtain such records and made a formal finding of unavailability.  In a July 2008 letter, VA notified the Veteran that such records were not available.  Accordingly, VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2).        
The Veteran was scheduled for an additional VA audiological examination in connection with his claim in May 2011; however, he failed to appear for the examination.  He did not provide good cause for missing the appointment, nor did he request to be rescheduled.  Indeed, in a May 2011 deferred rating decision, the RO noted the Veteran's response to missing such examination - that he did not need to go.  The "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the claim on appeal will be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Initial Rating - Bilateral Hearing Loss

The Veteran maintains that he is entitled to an initial compensable disability rating for his service-connected bilateral hearing loss disability.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes VA outpatient treatment records dated in August 2006 through January 2007, and a June 2007 fee-based examination report.   

VA outpatient treatment records dated in August 2006 through January 2007 show the Veteran was given hearing aids.  In a January 2007 record, the Veteran reported that he experienced decreased hearing bilaterally.  






The Veteran underwent a fee-based audiological examination in June 2007 which revealed the following puretone thresholds, in decibels: 
 

HERTZ

1000
2000
3000
4000
RIGHT
30
50
60
65
LEFT
25
55
65
70

The puretone average for his right ear was 51.25.  The puretone average for his left ear was 53.75.  Speech recognition was 94 percent for his right ear and 94 percent for the left ear.  

These findings as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable rating for bilateral hearing loss have not been met.  

The Veteran's right ear manifests an average puretone threshold of 51.25 decibels, with a 94 percent speech discrimination.  Table VI shows his right ear hearing loss to be Level I impairment.  

The Veteran's left ear manifests an average puretone threshold of 53.75 decibels, with a 94 percent speech discrimination.  Table VI shows his left ear hearing loss to be Level I impairment.  

These results applied to Table VII result in a noncompensable rating.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  The noncompensable evaluation currently assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal.  The results from the June 2007 fee-based examination reflect Level I hearing impairment in both the right and the left ears.

The preponderance of the evidence is against an initial compensable rating; there is no doubt to be resolved; and an initial compensable disability rating for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.


REMAND

During the course of VA outpatient treatment, the Veteran reported on several occasions that he was currently being treated by a private pain management physician, Dr. H.H., for his service-connected multiple rib fractures with neuralgia disability; however, there is no evidence of record of a request or attempt to obtain those records.  See VA outpatient treatment records dated in 2008.  

Under 38 C.F.R. § 3.159(c)(1) VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  VA must contact the Veteran in order to obtain the names and addresses of all private medical care providers who have treated him for complaints related to his status post multiple rib fractures with neuralgia disability since separation from service.  Thereafter, VA must request such records identified by the Veteran, to include records from Dr. H.H.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain the names and addresses of all private medical care providers who have treated him for complaints related to his status post multiple rib fractures with neuralgia disability since separation from service (January 2006).  Thereafter, obtain and associate those records with the claims file.  

The claims file must document the efforts made to obtain these records along with any negative responses.  If the private treatment records cannot be obtained, a letter must be sent to the Veteran informing him of this fact.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


